FILED
                                                                                    April 12, 2022
                                                                                      released at 3:00 p.m.
                                 STATE OF WEST VIRGINIA                           EDYTHE NASH GAISER, CLERK
                               SUPREME COURT OF APPEALS                           SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA




In re K.B.

No. 21-0277 (Fayette County 19-JA-171)



                                  MEMORANDUM DECISION



        The petitioner mother S.L., by counsel Kevin P. Davis, appeals from the Circuit Court of
Fayette County’s December 28, 2020, order terminating her parental rights to K.B. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey,
Katherine A. Campbell, and Lindsay S. See responded in support of the circuit court’s order and
filed a supplemental appendix. The child’s guardian ad litem (“GAL”), Vickie L. Hylton, filed a
response on the child’s behalf also in support of the circuit court’s order terminating the mother’s
parental rights. On appeal to this Court, the mother argues that the circuit court erred by
terminating her parental rights instead of imposing a less restrictive dispositional alternative.

       The Court has considered the parties’ briefs, oral arguments, and the appendix record.
Upon review of the Rules of Appellate Procedure and in consideration of the applicable law, we
conclude that the instant matter is not appropriate for determination on the merits because the
appeal has been improvidently granted. We further find that disposition of this matter by way of
memorandum decision is appropriate in this case in accordance with Rule 21 of the Rules of
Appellate Procedure to explain the reasons for our ruling.

        This case originated as a family court proceeding to establish custodial and visitation rights
for the mother, S.L., in the Family Court of Fayette County, West Virginia. The child, K.B., was
born in early 2018, and lived most of her life with S.B., whose name appeared on the child’s birth
certificate as her father, while S.L. lived in New Jersey. During the family court proceedings, the
father tested positive for illicit substances, and the case was transferred to the Circuit Court of
Fayette County following the institution of the underlying abuse and neglect proceedings. In
addition to the father’s substance abuse issues, the mother also was documented as having an
addiction to alcohol and had been investigated numerous times by the Child Protective Services
(“CPS”) equivalent in New Jersey.
       The mother was represented by counsel throughout the abuse and neglect proceedings, first
by private counsel she had retained to represent her in the initial family court case, then by

        1
         In accordance with our practice in cases such as this involving sensitive facts, we refer to
the parties by their initials only. See W. Va. R. App. P. 40(e) (restricting use of personal identifiers
in cases involving children); In re S.H., 237 W. Va. 626, 628 n.1, 789 S.E.2d 163, 165 n.1 (2016).
                                                   1
appointed counsel following the illness of her private counsel. Also throughout the abuse and
neglect proceedings, the mother continued to reside in New Jersey. During the case’s pendency,
she appeared for some hearings and multidisciplinary treatment team (“MDT”) meetings in person;
she appeared for some hearings and MDT meetings by telephone or video means when such
meetings were held in those remote formats; and she missed several other in-person and
telephonic/video proceedings, at times being described as “whereabouts unknown” when she
failed to maintain contact with her CPS caseworker and her attorney. Ultimately, the circuit court
adjudicated the mother and terminated her parental rights. Termination was based primarily on
the mother’s failure to address, remedy, or correct the conditions of abuse and neglect that led to
the petition’s filing despite the mother’s assurances that she would seek treatment and services,
including drug treatment and screening services, in New Jersey so that West Virginia CPS could
coordinate the provision of services while she resided out of state. The mother also continued to
live in New Jersey throughout the entirety of the abuse and neglect case despite her representations
earlier in the proceedings that she intended to relocate to West Virginia. Finally, the mother had
not visited with the child in over a year due, in large part, to the mother’s failure to submit two
clean drug screens, and the best interests of the child required termination of the mother’s parental
rights because, among other factors, the level of bonding between the mother and the child
appeared to be minimal given that the child had lived with S.B. for the majority of her life from
birth until the institution of the abuse and neglect proceedings, and then with the foster parents
from the commencement of the abuse and neglect case in October 2019 until the mother’s
dispositional hearing in December 2020. The circuit court entered its dispositional order
terminating the mother’s parental rights on December 28, 2020. 2

         Following the termination of the mother’s parental rights at the dispositional hearing, the
circuit court also relieved her counsel from further representation with the caveat that new counsel
would be appointed for the mother for purposes of appeal. Ultimately, appellate counsel was
appointed for the mother, and a motion for extension of the appeal period was granted by this
Court. The mother perfected her appeal in accordance with this Court’s scheduling order, response
briefs were filed, and we requested supplemental briefing prior to hearing oral arguments in this
case.
        We employ the following standard of review in cases involving the abuse and/or neglect
of children:
               Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided

       2
        The parental rights of S.B. also were terminated below. At the time of the termination of
the parents’ parental rights, the child’s permanency plan was adoption by the child’s current foster
family, which adoption has since been finalized, as explained infra.
                                                 2
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.
Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996).
        Though explained somewhat simplistically above, the procedural posture of the case sub
judice can best be described as the culmination of a tragic comedy of errors. Following the
dispositional hearing, the dispositional order, entered December 28, 2020, informed the mother of
her right to appeal, in its own, bold-faced and underlined, stand-alone section:
                               NOTICE OF RIGHT TO APPEAL
       THE COURT’S DISPOSITION DECISION IN THIS ORDER IS SUBJECT
       TO IMMEDIATE APPEAL TO THE SUPREME COURT OF APPEALS OF
       WEST VIRGINIA. WRITTEN NOTICE OF INTENT TO APPEAL MUST
       BE FILED WITHIN THIRTY (30) DAYS FROM THE DATE OF ENTRY
       OF THIS ORDER. THE COURT FURTHER ADVISES THAT THE
       APPEAL MUST THEREAFTER BE PERFECTED WITHIN SIXTY (60)
       DAYS FROM THE DATE OF ENTRY OF THIS ORDER.
(Emphases in original). These temporal limitations merely reiterate the filing deadlines for abuse
and neglect appeals contained in Rule 11 of the West Virginia Rules of Appellate Procedure. Thus,
the mother was required to file her notice of appeal from the circuit court’s dispositional order by
January 27, 2021, and to perfect her appeal by February 26, 2021. The mother did not comply
with either of these deadlines, however, presumably because the circuit court did not appoint
appellate counsel for the mother until February 9, 2021—after the notice of appeal period had
expired but before the perfection of appeal period had elapsed.
        Upon appellate counsel’s appointment, he sought discovery and filed a motion in the circuit
court requesting the circuit court to re-enter its dispositional order essentially to extend the time
within which the mother could file her appeal to this Court. However, the circuit court refused
said motion because it did not have the authority to re-enter its dispositional order, and, instead,
the circuit court directed counsel to file the appropriate motion with this Court. The mother’s
appellate counsel filed a motion for enlargement of time with this Court on March 30, 2021, which
we granted by order entered April 22, 2021.
        In the meantime, while the mother’s motion was pending before this Court, the foster
parents’ adoption of the child was finalized on April 5, 2021, despite the fact that the governing
statutory law explicitly provides, in pertinent part, that “[n]o adoption of a child shall take place
until all proceedings for termination of parental rights under this article and appeals thereof are
final.” W. Va. Code § 49-4-604(c)(6)(C).
         It appears that the adoption proceedings nevertheless persisted, though, because none of
the primary parties had notice of the legal proceedings the others were pursuing. The foster parents
do not appear to have been granted intervenor status in the underlying abuse and neglect case, so
they did not have notice of the mother’s motion for enlargement of time within which to file her
abuse and neglect appeal that was pending in this Court or that she previously had sought similar
relief in the circuit court. See Syl. Pt. 4, in part, State ex rel. C.H. v. Faircloth, 240 W. Va. 729,
815 S.E.2d 540 (2018) (“Foster parents, pre-adoptive parents, or relative caregivers who occupy
only their statutory role as individuals entitled to a meaningful opportunity to be heard pursuant to

                                                  3
West Virginia Code § 49-4-601(h) (2015) are subject to discretionary limitations on the level and
type of participation as determined by the circuit court.”). But see Syl. Pt. 4, in part, Faircloth,
240 W. Va. 729, 815 S.E.2d 540 (“Foster parents who have been granted the right to intervene are
entitled to all the rights and responsibilities of any other party to the action.”); Syl. Pt. 1, In re
Harley C., 203 W. Va. 594, 509 S.E.2d 875 (1998) (“Foster parents who are granted standing to
intervene in abuse and neglect proceedings by the circuit court are parties to the action who have
the right to appeal adverse circuit court decisions.”).
        Furthermore, the adoption proceedings were held in the Circuit Court of Mercer County,
while the Circuit Court of Fayette County presided over the underlying abuse and neglect case, so
it does not appear that the adoption court was aware that the mother had, in the abuse and neglect
court, expressed her intention to file a late appeal. And, because the mother’s parental rights had
been terminated, she was not entitled to notice of the adoption proceedings. See W. Va. Code
§ 48-22-601(a)(1) (declaring exemption from adoption proceeding notice requirement as follows:
“notice need not be served upon a person whose parental relationship to the child or whose status
as a guardian has been terminated”). As such, no party informed this Court of the pendency and
finalization of the adoption proceedings while we were considering the mother’s motion for
enlargement of time within which to appeal the circuit court’s termination of her parental rights,
and, therefore, we granted the mother permission to file her appeal beyond the customary appellate
filing period after the child’s adoption had been finalized because we had no knowledge that the
adoption proceedings were ongoing during this time.
        Also problematic to our consideration of the merits of the mother’s appeal in the present
context is our inability to grant the mother the relief she requests on appeal because of the finality
of the child’s adoption. Pursuant to West Virginia Code § 48-22-704, adoptions may be set aside
in only extremely limited circumstances, none of which are present under the facts of this case. 3


       3
        West Virginia Code § 48-22-704 governs the finality of adoptions and challenges to
adoption orders, providing as follows:
               (a) An order or decree of adoption is a final order for purposes of appeal to
       the Supreme Court of Appeals on the date when the order is entered. An order or
       decree of adoption for any other purpose is final upon the expiration of the time for
       filing an appeal when no appeal is filed or when an appeal is not timely filed, or
       upon the date of the denial or dismissal of any appeal which has been timely filed.
                 (b) An order or decree of adoption may not be vacated, on any ground, if a
       petition to vacate the judgment is filed more than six months after the date the order
       is final.
                (c) If a challenge is brought within the six-month period by an individual
       who did not receive proper notice of the proceedings pursuant to the provisions of
       this article, the court shall deny the challenge, unless the individual proves by clear
       and convincing evidence that the decree or order is not in the best interest of the
       child.
              (d) A decree or order entered under this article may not be vacated or set
       aside upon application of a person who waived notice, or who was properly served
                                                  4
        Moreover, given the mother’s failure to request a stay of the underlying abuse and neglect
proceedings, as well as any collateral matters, while her motion for enlargement of time was
pending in this Court, it is not surprising that the case proceeded to its ultimate achievement of
permanency for the child given our repeated admonition that “matters involving the abuse and
neglect of children shall take precedence over almost every other matter with which a court deals
on a daily basis, and it clearly reflects the goal that such proceedings must be resolved as
expeditiously as possible.” Syl. Pt. 5, in part, In the Interest of Carlita B., 185 W. Va. 613, 408
S.E.2d 365 (1991). Accord W. Va. Code § 49-4-601(j) (“Any petition filed and any proceeding
held under this article [(pertaining to child abuse and neglect proceedings)] shall, to the extent
practicable, be given priority over any other civil action before the court, except proceedings under
§ 48-27-309 of this code [(pertaining to domestic violence)] and actions in which trial is in
progress[.]”); Syl. Pt. 1, in part, Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (“Child abuse and
neglect cases must be recognized as being among the highest priority for the courts’ attention.
Unjustified procedural delays wreak havoc on a child’s development, stability and security.”).
        This is particularly so where, despite the late appointment of the mother’s appellate
counsel, her motion for enlargement of time nevertheless could have been filed before the
expiration of the period within which her appeal was required to be perfected as contemplated by
Rule 11(f) of the West Virginia Rules of Appellate Procedure, but this course of relief was not
pursued, either. Instead, no motions regarding the mother’s appeal from the circuit court’s
dispositional order were filed in this Court until more than thirty days after her appeal was required


       with notice pursuant to this article and failed to respond or appear, file an answer
       or file a claim of paternity within the time allowed.
               (e) A decree or order entered under this article may not be vacated or set
       aside upon application of a person alleging there is a failure to comply with an
       agreement for visitation or communication with the adopted child: Provided, That
       the court may hear a petition to enforce the agreement, in which case the court shall
       determine whether enforcement of the agreement would serve the best interests of
       the child. The court may, in its sole discretion, consider the position of a child of
       the age and maturity to express such position to the court.
               (f) The Supreme Court of Appeals shall consider and issue rulings on any
       petition for appeal from an order or decree of adoption and petitions for appeal from
       any other order entered pursuant to the provisions of this article as expeditiously as
       possible. The circuit court shall consider and issue rulings on any petition filed to
       vacate an order or decree of adoption and any other pleadings or petitions filed in
       connection with any adoption proceeding as expeditiously as possible.
                (g) When any minor has been adopted, he or she may, within one year after
       becoming of age, sign, seal and acknowledge before proper authority, in the county
       in which the order of adoption was made, a dissent from such adoption, and file
       such instrument of dissent in the office of the clerk of the circuit court which
       granted said adoption. The clerk of the county commission of such county and the
       circuit clerk shall record and index the same. The adoption shall be vacated upon
       the filing of such instrument of dissent.

                                                  5
to be perfected. Given the expediency with which we consider and dispose of abuse and neglect
proceedings, parties should not expect appeal periods in such cases to persist ad infinitum when
the aggrieved party has not complied with the appellate filing deadlines or corresponding motion
periods clearly established by our appellate rules.
        Accordingly, based upon the facts presently before us, we find that the mother’s appeal
from the circuit court’s December 28, 2020, dispositional order has been improvidently granted,
and we dismiss the same from the docket of this Court. See W. Va. R. App. P. 27 (“The Court
may, on its own motion, send a notice to the parties of its intent to dismiss an action for failure to
comply with the Rules of Appellate Procedure or for other just cause, and may thereafter dismiss
the action if the interests of justice so require.”); Syl. Pt. 1, In the Matter of Lindsey C., 196 W. Va.
395, 473 S.E.2d 110 (1995) (“Any failure by litigants to observe carefully the requirements of our
appellate rules is expressly disapproved; in appropriate circumstances an appeal may be dismissed
by reason of a disregard of those rules.”).



                                                        Appeal Dismissed as Improvidently Granted.



ISSUED: April 12, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats, sitting by temporary assignment




                                                   6